              Case 5:19-cv-01811-BLF Document 152 Filed 03/05/21 Page 1 of 2



 1    ROBERT R. POWELL, SBN 159747
      POWELL & ASSOCIATES
 2    925 West Hedding Street
      San Jose, California 95126
 3    T: (408) 553-0201 F: (408) 553-0203
      E: rpowell@rrpassociates.com
 4

 5
      Attorneys for Plaintiffs
 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                    (San Jose Division)
10    MONIA WILLIAMS, individually and as             Case No. 5:19-cv-01811-BLF
11    GAL L.S. and Q.S., minors,
                                                      [PROPOSED]
12                           Plaintiffs,              ORDER SUPPLEMENTING THE
                                                      DECEMBER 16, 2020 ORDER ON
13            vs.                                     RENEWED EX-PARTE PETITION FOR
                                                      APPROVAL OF MINOR’S
14                                                    COMPROMISE [Dkt. 109]
      COUNTY OF MONTEREY, et al.,
15
                             Defendants.
16

17

18

19
            The Court, having received and reviewed the Plaintiffs’ Ex-Parte Request To
20
      Supplement December 16, 2020 Order On Renewed Ex-Parte Petition For Approval Of
21
      Minor’s Compromise [Dkt. 109], and the Declarations of Monia Williams provided in support
22

23    thereof, as well as having reviewed any filings by Defendants in opposition thereto if same

24    were made, does hereby find and order as follows;

25


                                                   1
     _____________________________________________________________________________________________
                                                                       Case No. 5:19-cv-01811-SVK
Case 5:19-cv-01811-BLF Document 152 Filed 03/05/21 Page 2 of 2




March 4
